Citation Nr: 1223675	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was brought before the Board in January 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran currently has bilateral sensorineural hearing loss and resolving all reasonable doubt in favor of the Veteran, his hearing loss is attributable to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Service Connection (Hearing Loss)

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for organic diseased of the nervous system, such as hearing loss, may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  The presumption is inapplicable here, however, because the Veteran's hearing loss was not diagnosed until decades after service.

The Veteran claims his current hearing loss is a result of in-service acoustic trauma as a small arms repairman in Korea.  He further indicates he noticed hearing loss for many years, and he has not been exposed to any significant noise since his military service.

The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and is within the realm of his personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Veteran is competent to describe his past symptoms and the details of his military duties, but he is not competent to link current diagnoses with those symptoms or military duties.  But see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's DD-214 confirms his MOS as a gun crewman.  Military records also indicate his service in Korea.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

Service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  Indeed, the Veteran denied any ear, nose or throat trouble on his entrance and separation examinations.  The records, however, do not contain any audiometric data.  Rather, the Veteran was merely administered a "whisper" test on entrance and separation, and both tests were within normal limits.  

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159

Even though there is no audiometric data in the service treatment records to support a finding of disabling hearing loss at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).   

The Veteran indicated on his 2009 claims form that his hearing loss disability began in 2000, over four decades after service.  In other statements, however, the Veteran clarifies that he noticed hearing loss "for many years," but it worsened more recently in 2008.  

The Veteran was afforded a VA examination in February 2010 where the examiner diagnosed him with bilateral sensorineural hearing loss.  Specifically, pure tone thresholds in decibels (db) were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
40
55
50
RIGHT
30
50
30
50
60

The average decibel loss was 41 for the left ear and 48 for the right ear.  Speech recognition scores were 96 percent bilaterally.

The 2010 examiner noted the Veteran's in-service noise exposure and the lack of any significant post-service noise exposure.  Ultimately, the examiner opined that the Veteran's hearing loss "is less likely than not" related to in-service noise exposure.  This opinion was based on the normal whisper tests on entrance and separation from the military, but also because the Veteran did not notice hearing loss until 2008, over five decades after service.  The examiner also noted the Veteran denied any tinnitus.  

The Veteran disputed the examiner's opinion indicating he was misunderstood.  The Veteran explained he noticed hearing loss "for many years," but with a worsening just a few years ago.  He has also noted no other significant noise exposure other than during his time in Korea repairing and firing pistols for 16 months. 

As such, the Board previously remanded this claim to afford the Veteran another VA examination.  The Veteran was afforded a new VA examination in March 2012 where the examiner again diagnosed the Veteran with bilateral sensorineural hearing loss.  Specifically, pure tone thresholds in decibels (db) were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
45
60
75
75
80
RIGHT
45
60
60
75
75

The average decibel loss was 72 for the left ear and 68 for the right ear.  Speech recognition scores were 88 percent bilaterally.

With regard to etiology, the examiner noted the relevant facts, to include the Veteran's contention of noticing hearing loss for "many years," his in-service noise exposure, the lack of post-service noise exposure, and the in-service normal whisper tests.  However, because no enlistment or separation audiometric data was found in the claims folder, the examiner found an opinion with respect to etiology not possible without resorting to speculation.

Under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). Significantly, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  

In short, there is no medical evidence of a hearing loss disability for VA compensation purposes until decades after service.  The Veteran claims he noticed hearing loss for many years, with a significant worsening in or around 2008.  Service treatment records do not indicate any evidence of complaints, treatment or diagnosis of hearing loss, but there is also no audiometric data available during that time frame.  The Veteran's in-service noise exposure is conceded and he denied any other significant noise exposure during his lifetime.

The VA attempted to obtain a medical opinion with regard to this matter, but neither examination is conclusive.  The 2010 VA examiner's opinion was based, in part, on a misunderstanding of the Veteran's contentions with regard to the continuity of his hearing loss symptoms.  As such, the opinion is not probative.  The 2012 VA examiner declined issuing an opinion due to the lack of any in-service audiometric data.

The Veteran is competent to report on his hearing loss symptoms through the years, but he is not competent to report on when he incurred a hearing loss disability as defined in the regulations.  See Jandreau, 492 F.3d at 1377 ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."); see also Layno, 6 Vet. App. at 469-70. 

The mere fact that hearing loss is not demonstrated at separation from service, however, does not preclude service connection if a current disability can be shown related to service.  See Hensley, 5 Vet. App. 155.  

Although not dispositive, the Board concludes the evidence is at least in relative equipoise.  The Veteran is entitled to the benefit of the doubt and, therefore, service connection is granted for bilateral sensorineural hearing loss.



ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


